MEMORANDUM **
Daniel Joseph Sangrey appeals his conviction by guilty plea and sentence for one count of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Sangrey’s attorney *396has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that he could not identify any viable issues for review. Our independent review of the record discloses no arguable issues. Counsel’s motion to withdraw is therefore GRANTED and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.